*174On Motion for Rehearing.
It is earnestly insisted by appellee that ' we should reverse and remand this ease without any instructions to transfer same, so as to give him the opportunity of producing evidence in support of the facts alleged in his controverting affidavit.
The facts are sufficiently stated in the original opinion, and under such a state of facts our duty requires us to here render the judgment that the trial court should have rendered. Lewis & Knight v. Florence (Tex. Civ. App.) 217 S. W. 1116; 3 Tex. Jur., page 1244. This we did.
The motion is overruled.